Exhibit 10.3

 

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended.

 

MANAGEMENT EMPLOYMENT AGREEMENT

 

The following is hereby entered into between Ray Giannelli (thereafter known as
“Giannelli”) and Cybex International, Inc (together with its subsidiary
corporations hereinafter known as the “Company”) and having its principal
offices at 10 Trotter Drive, Medway, MA 02053.

 

1. DUTIES AND RESPONSIBILITIES

 

Giannelli agrees to hold the position of Senior Vice President of Research and
Development and shall be directly responsible to the President and Chief
Executive Officer.

 

2. BEST EFFORTS

 

Giannelli agrees to devote best efforts to his employment with the Company on a
full-time basis. He further agrees not to use the facilities, personnel or
property of the Company for personal or private business benefit.

 

3. ETHICAL CONDUCT

 

Giannelli will conduct himself in a professional and ethical manner at all times
and will comply with all company policies as well as all State and Federal
regulations and laws as they may apply to the services, products and business of
the Company.

 

4. COMPENSATION

 

  a. Salary shall be payable in equal installments as per the Company’s payroll
policy. Salary shall be considered on an annual basis and may be adjusted based
on individual and Company performance. See attached Schedule A for current
compensation.

 

  b. Giannelli will be eligible to participate in the Company’s Incentive Bonus
Plan as set forth in the terms and conditions of such Plan.

 

  c. The Company will issue Giannelli, as soon as practicable after the date he
executes this Agreement, options representing 100,000 shares of the Company’s
common stock. Such options shall fully vest upon receipt by Giannelli and shall
have a strike price equal to the average of the closing price of the Company’s
common stock for the five (5) prior trading days (the “Strike Price”) to date
that is the execution date of this Agreement. The options described above (the
“Options”) shall be granted not by this Agreement but pursuant to a separate
Option Agreement between the Company and Giannelli to be executed simultaneous
to the execution of this Agreement (the “Options Agreement”).



--------------------------------------------------------------------------------

  d. Benefits shall be the standard benefits of the Company as they shall exist
from time to time.

 

5. NON-DISCLOSURE

 

Giannelli acknowledges that employment with the Company requires him to have
access to confidential information and material belonging to the Company,
including customer lists, contracts, proposals, operating procedures and trade
secrets. Upon termination of employment for any reason, Giannelli agrees to
return to the Company any such confidential information and material in his
possession with no copies thereof retained. Giannelli further agrees, whether
during employment with the Company or any time after the termination thereof,
regardless of the reason for such termination, he will not disclose nor use in
any manner, any confidential or other material relating to the business,
operations, or prospects of the Company except as authorized in writing by the
Company. The foregoing restrictions shall not apply to any information which is
presently public knowledge or which becomes public knowledge through a source or
sources other than Giannelli.

 

6. NON-COMPETITION

 

During employment with the Company and for twelve (12) months following the
termination thereof for any reason other than termination by the Company without
cause:

 

  A. Giannelli agrees he will not directly or indirectly, in any way for his own
account, as employee, stockholder, partner, or otherwise or for the account of
any other person, corporation, or entity:

 

  a. Solicit customers who, during the period of employment, were customers of
the Company or were actively solicited as customers of the Company; or

 

  b. Offer employment to any employee of the Company in any capacity whatsoever,
or attempt to induce or cooperate with any other firm in an attempt to induce an
employee of the Company to leave the employ of he Company; or

 

  c. Attempt or cooperate with any other firm in an attempt to induce any
independent contractor of the Company to cease providing services to the
Company.

 

  B. Giannelli further agrees he will not directly or indirectly on behalf of
any of the entities listed on Schedule D engage, within any geographic area in
which the Company is then conducting its business, in any business segment in
which he has actively participated as an employee of the Company.



--------------------------------------------------------------------------------

7. INVENTIONS

 

  A. It is the intent of the parties that any discovery, improvement, or
invention conceived, made, or reduced to practice by Giannelli during the term
of employment which (x) relates to or arises out of the business of the Company,
(y) relates to or arises out of projects assigned to Giannelli by Company or (z)
is developed during Company time or with Company assets, is to be the sole
property of Company. Accordingly, except as specifically provided in Section
7(B) below, Giannelli agrees:

 

  (i) To promptly disclose to the Company each discovery, improvement, or
invention conceived, made, or reduced to practice (whether during working hours
or otherwise) by Giannelli during the term of employment; and

 

  (ii) To grant to the Company the entire interest in all of such discoveries,
improvements and inventions and to sign all patent/copyright applications or
other documents, needed to implement the provisions of this paragraph without
additional consideration and otherwise to assist the Company in connection
therewith; and

 

  (iii) That all works of authorship subject to statutory copyright protection
developed, jointly or solely, while employed shall be considered a work made for
hire and any copyright thereon shall belong to the Company. To the extent any
such work of authorship is not deemed to be a work made for hire, Giannelli
agrees to and does hereby assign to the Company all right, title and interest,
including copyright, in and to such work.

 

  B. With regard to the discoveries and concepts described on Schedule B
attached hereto (“Schedule B Discoveries”), if at the termination or end of
Giannelli’s employment with the Company (for whatever reason), the Company has
not taken reasonable steps to develop and commercialize the Schedule B
Discoveries or has not given Giannelli notice that it intends to do so within
the next twelve (12) months, then Giannelli shall be granted a non-exclusive,
perpetual, non-transferable, non-sublicenseable, worldwide, royalty-free license
to make, use and sell the Schedule B Discoveries.

 

8. NO CURRENT CONFLICT

 

Giannelli hereby assures the Company that he is not currently restricted by any
existing employment, non-compete agreement or similar agreement that would
conflict with the terms of this Agreement.



--------------------------------------------------------------------------------

9. TERMINATION AND TERMINATION BENEFITS

 

Giannelli’s employment hereunder is “at will”, which means that either the
Company or Giannelli may terminate such employment at any time, with or without
cause or good reason.

 

  a. The Company may terminate other than for “cause” at any time upon written
notice to Giannelli.

 

  b. The Company may terminate employment for “cause” at any time upon written
notice setting forth the nature of such cause, provided, that in the case of
clause (l) or (4) below, the failure or default shall not have been fully cured
to the reasonable satisfaction of the Company within 60 days after the date such
notification is provided. The following, as determined by the Company in its
reasonable judgment, shall constitute “cause” for termination:

 

  (l) Giannelli’s willful failure to perform or gross negligence in the
performance of his duties and responsibilities to the Company.

 

  (2) Any misconduct by Giannelli, which constitutes fraud, embezzlement or
material dishonesty with respect to the Company.

 

  (3) Indictment or conviction of a felony or misdemeanor, provided in the case
of a misdemeanor the crime involve any federal, state, or local law (i)
applicable to the business of the Company or (ii) involving moral turpitude.

 

  (4) Any material breach of this Agreement.

 

  c. Giannelli may terminate employment at any time, with or without good
reason, upon 30 days written notice to the Company. Upon receipt of such notice,
the Company may, without penalty, designate an earlier termination date.

 

  d. If Giannelli resigns, the Company shall have no further obligation to
Giannelli other than for normal salary earned through the date of termination.
No severance pay or other benefits or compensation of any kind will be provided,
including royalty payments. In addition, Giannelli will have six (6) months from
the date of his termination to exercise the Options described here as after such
six month period the Options shall be void.

 

  e. If Giannelli is terminated by the Company for cause, the Company shall have
no further obligation to Giannelli other than for normal salary earned through
the date of termination. No severance pay or other benefits or compensation of
any kind will be provided, including royalty payments. In addition, Giannelli
will have six (6) months from the date of his termination to exercise the
Options described here as after such six month period the Options shall be void



--------------------------------------------------------------------------------

  f. If Giannelli is terminated by the Company other than for cause at any time
within two (2) years from the date of this Agreement, Giannelli will have the
option to either (i) accept twelve (12) months severance as set forth herein or
(ii) elect to receive the Compensation Amount (as hereinafter defined) as
calculated from the date of this Agreement to the date of termination as well as
the royalty payments as set forth in the Former Arrangement (as hereinafter
defined). If Giannelli is terminated by the Company other than for cause after
two (2) years from the date of this Agreement, Giannelli shall receive twelve
(12) months severance as defined herein.

 

In addition, if Giannelli is terminated other than for cause at any time within
two (2) years from the date of this Agreement, Giannelli will have eighteen (18)
months from the date of his termination to exercise the Options. After such
eighteen month period, the Options shall be void, provided, however, that if
Giannelli is terminated other than for cause at a time which is more than two
(2) years from the date of this Agreement, then Giannelli shall only have six
(6) months from the date of such termination to exercise the Options.

 

  g. In the event Giannelli chooses to receive severance as outlined in
Paragraph 9(f) above, or if Giannelli is terminated other than for cause two
years after the date of this Agreement, then Giannelli shall receive severance
as follows:

 

Subsequent to the date of his termination, Giannelli will receive his full pay
for a period equal to 52 weeks pay at the annual rate stated in this Agreement
or the then current salary, whichever is higher, less all standard payroll
deductions. Giannelli will be eligible to receive such payments until such time
as he obtains other employment with comparable or better compensation. In the
event Giannelli obtains other employment which does not have comparable or
better compensation the severance payable shall be reduced by the compensation
paid to him in such new employment.

 

  h. Regardless of the reason for termination, Giannelli shall have such rights
as may be provided by COBRA and as may be provided pursuant to any retirement
plan, which is qualified pursuant to ERISA and in which Giannelli participates.

 

10. REFORMATION AND AMENDMENT

 

A. Except as described in Section 10 (B) of this Agreement, this Agreement may
not be altered or amended in any way except by a written amendment signed by
both Giannelli and the Company.

 

B. Giannelli shall have the option, at any time from the date hereof until April
30, 2006, to elect to have this Agreement reformed to reflect the compensation
arrangement in effect as of April 30, 2004 as described in Schedule C hereto
(the “Former Arrangement”). Should Giannelli elect to so reform this Agreement,
he must give notice to the Company in writing of his intent to do so prior to
April 30, 2006. Once Giannelli gives such notice, the Company shall as soon as
possible calculate the amount that Giannelli would have earned under the Former
Arrangement and reduce that



--------------------------------------------------------------------------------

amount by what Giannelli has been paid under this Agreement (the balance
remaining after such calculations to be known as the “Compensation Amount”). As
part of any such election, Giannelli must agree to surrender all interest in the
Options to the Company. To the extent such Options have already been exercised,
the compensation received by Giannelli (either from the execution of such
options or payment by the Company as described below in 10C) will be deducted
from the Compensation Amount. If, after the above stated deductions have been
taken the Compensation Amount is a negative number, the Company will give
Giannelli to option to void his selection, if, however, Giannelli decides not to
void such selection, then the Company shall deduct the negative Compensation
Amount from future royalties due to Giannelli.

 

Upon completion of these calculations, the Company shall immediately inform
Giannelli in writing of the Compensation Amount. If Giannelli agrees with the
result, he agrees to countersign the notice given to him by the Company and to
provide such countersigned notice to the Company. Once the Company has such
countersigned notice, the Company shall make payment within thirty (30) days to
Giannelli of the Compensation Amount and shall continue to compensate Giannelli
under the terms of the Former Arrangement. If, however, Giannelli disputes the
way in which the Compensation Amount was calculated, he must give the Company
written notice of such dispute within fifteen (15) days of receiving the
aforementioned notice from the Company of the Compensation Amount, the Company
and Giannelli agree to negotiate in good faith to determine if a revision is
necessary to the Compensation Amount.

 

C. Until Giannelli elects to exercise the Options, Giannelli and the Company
agree that the Options shall remain in the possession of the Company. Once
Giannelli elects to exercise the Options, he shall give written notice to the
Company of his intention to do so, and the procedures set forth in the Options
Agreement shall be followed. In addition to such procedures, in the event of an
exercise by Giannelli of the Options, the Company agrees to pay Giannelli a
bonus consisting of the difference between the Strike Price and $1.22 multiplied
by the number of options exercised. Additionally, if Giannelli is forced to pay
additional tax on the above bonus as compared to the tax Giannelli would have
paid if he exercised the Options at a strike price of $1.22, the Company agrees
to reimburse Giannelli for such additional amount.

 

11. MISCELLANEOUS

 

  a. This Agreement and any disputes arising here from shall be governed by the
law of the Commonwealth of Massachusetts.

 

  b. In the event that any provision of this Agreement is held to be invalid or
unenforceable for any reason, including without limitation the geographic or
business scope or duration thereof, this Agreement shall be construed as if such
provision had been more narrowly drawn so as not to be invalid or unenforceable.

 

  c. This Agreement supercedes all prior agreements, arrangements and
understanding, written or oral, relating to the subject matter and all such
agreements, arrangements and understandings are hereby rendered of no further
force and effect.



--------------------------------------------------------------------------------

  d. It is expressly agreed that this Agreement shall survive any change in
control of the Company in which the Company is the surviving corporation or in
the event the Company is not the surviving corporation or the change in control
is affected through the sale of assets, then the terms of this Agreement shall
be disclosed to any purchaser.

 

  e. The failure of either party at any time to require performance of any
provision hereof shall in no way effect the right at a later time to enforce the
same.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of this
30th day of September, 2004.

 

By:

 

/s/    Raymond Giannelli

--------------------------------------------------------------------------------

   

Raymond Giannelli

Date:

 

 

--------------------------------------------------------------------------------

 

CYBEX INTERNATIONAL, INC.:

By:

 

/s/    John Aglialoro

--------------------------------------------------------------------------------

Name:

 

John Aglialoro

Title

 

Chairman and Chief Executive Officer

Date:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule A

 

Name:

   Ray Giannelli

Title:

   Senior Vice President of Engineering and Development

Responsible to:

   John Aglialoro, Chief Executive Officer

Annual Salary:

   $225,000

Bonus:

   Giannelli will participate in the Company’s Incentive Bonus Plan.

Effective Date:

   July 1, 2004



--------------------------------------------------------------------------------

Schedule B

 

The following are potential discoveries and exist only in concept as of the date
of this agreement:

 

[Redacted]



--------------------------------------------------------------------------------

Schedule C

 

In the event that Giannelli were to exercise his option as outlined in Section
10(B) and remain employed with the Company, his annual salary would be reduced
to one hundred and twenty thousand dollars ($120,000), paid at a weekly rate of
$2,307.70. Other than the voiding of the Options, there would be no change in
benefits, and royalties would be calculated as follows, provided, however that
regardless of the outcome of this calculation, royalties will be capped at
$330,000 per annum:

 

With regard to royalties, Giannelli shall be entitled to one-percent (1%) of the
annual product sales on the following products: (1) Eagle Chest Press
(11000/11008); (2) Eagle Overhead Press (11010/11018); (3) Eagle Incline Pull
(11020/11028); (4) Eagle Row (11030/11038); (5) Eagle Abdominal (11090/11098);
(6) Eagle Lat Pulldown (11030/11038); (7) Eagle Incline Press (11050/11058); and
(8) Eagle Rotary Torso (11090/11098).

 

Giannelli will only be entitled to four-fifths of one percent (0.8%) of the
annual product sales on the following products: (1) Eagle Leg Press
(11040/11048); (2) Eagle Arm Extension (11080/11088); (3) Eagle Fly Rear Delt
(11110/11111/11118); (4) Eagle Lateral Raise (11160/11168); (5) Eagle Glute
(11170/11178); (6) Eagle Hip Ab/Ad (11180/11181/11188); (7) the ArcTrainer
(600A); and (8) the Full Body Arc (610A).

 

This royalty would be for the life of the product and would be paid out on a
quarterly basis or as agreed between the Company and Giannelli.

 

In the event Giannelli exercises his option to receive the Compensation Amount
and the royalty payments in lieu of severance, as described in Section 9(f) of
this Agreement, the Compensation Amount would be based on the figures as
outlined above and the royalty would be determined in the same manner as
outlined above.



--------------------------------------------------------------------------------

Schedule D

 

[Redacted]

 

With regard to each of the above named entities, such listing includes the
subsidiaries and affiliates of such entity.